Exhibit 10.1
VIA PHARMACEUTICALS, INC.
NOTE AND WARRANT PURCHASE AGREEMENT
     THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
March 12, 2009 by and among VIA Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and the investors listed on Schedule A hereto (each of which is
herein referred to as an “Investor”).
     THE PARTIES HEREBY AGREE AS FOLLOWS:
SECTION 1
ISSUANCE OF NOTES AND WARRANTS
     1.1 Issuance of Notes. Subject to the terms and conditions of this
Agreement, at the Initial Closing (as defined below), the Company shall issue
and sell to each Investor a promissory note (each such note, a “Note” and
collectively, the “Notes”) in the form of Exhibit A attached hereto, in a
principal amount (the “Principal Amount”) of up to the amount set forth opposite
such Investor’s name beneath the caption “Total Aggregate Principal Amount” on
Schedule A attached hereto. Each such Note shall be issued to such Investor
against payment by such Investor at the Initial Closing of the amount set forth
opposite such Investor’s name beneath the caption “Principal Amount of Initial
Advance” on Schedule A attached hereto. At each Subsequent Closing (as defined
below), each Investor, to the extent such Investor is participating in such
Subsequent Closing, shall fund an additional advance to the Company under such
Investor’s Note and the grid attached as Schedule 1 to such Note shall be
updated to reflect such additional advance. Capitalized but otherwise undefined
terms used herein shall have the meanings provided therefor in the Notes.
     1.2 Issuance of Warrants. Subject to the terms and conditions of this
Agreement, at the Initial Closing, the Company shall issue to each Investor a
warrant (each such warrant, the "Warrant” and collectively, the “Warrants”), in
the form attached hereto as Exhibit B, representing the right, subject to the
terms of the Warrant, to purchase in the aggregate up to the number of shares
Common Stock of the Company (as adjusted for stock splits, recapitalizations or
other similar events) set forth opposite such Investor’s name beneath the
caption “No. of Warrant Shares” on Schedule A attached hereto. Each Warrant
shall, unless sooner terminated as provided therein, have a term of five years
from the date of the Initial Closing and shall be exercisable (subject to the
terms of the Warrant) at an exercise price (subject to adjustment as set forth
in the Warrant) equal to the Exercise Price.
     1.3 Exercise Price. For purposes of this Agreement, “Exercise Price” shall
mean $0.12 per share.

1



--------------------------------------------------------------------------------



 



SECTION 2
CLOSINGS
     2.1 Initial Closing. The initial closing of the purchase and sale of the
Notes and the Warrants hereunder (the “Initial Closing”) shall be held at
Morrison & Foerster LLP located at 425 Market Street, San Francisco, California
94105 on the date of this Agreement or at such other place and date as is
mutually agreeable to the Company and the Investors.
     2.2 Subsequent Closings. Subsequent to the Initial Closing, the Company may
receive additional advances from each Investor in accordance with the terms of
each Note, up to a maximum of the amount set forth opposite such Investor’s name
beneath the caption “Total Aggregate Principal Amount” (including the initial
advance made at the Initial Closing). The closing of such additional advances
shall be held at Morrison & Foerster LLP located at 425 Market Street, San
Francisco, California 94105, on such date or at such other place as is mutually
agreeable to the Company and the Investors providing such additional advances
(which each such date and place a "Subsequent Closing” and, together with the
Initial Closing, a “Closing”).
     2.3 Conditions to Initial Closing. The several obligations of the Investors
to purchase the Notes on the date of the Initial Closing shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 2.3.
          (a) Security Agreements; Registration Rights Agreement. The Investors
shall have received, each executed and delivered by the Company and the
Investors or any Collateral Agent on their behalf (each, in form and substance
satisfactory to the Investors): (i) a security agreement (the “Security
Agreement”) under which the Company grants to the Investors (or any Collateral
Agent on their behalf) a blanket security interest in its personal property; and
(ii) a Collateral Assignment of Patents (the “Patent Security Agreement”) under
which the Company grants to the Investors a security interest in all of the
Company’s United States patents and applications for United States patents. The
Investors shall have received, executed and delivered by the Company and all
other required parties thereto, a registration rights agreement (in form and
substance satisfactory to the Investors) (the “Registration Rights Agreement”)
under which the Company grants to the Investors registration rights in respect
of the Common Stock issuable upon exercise of the Warrants.
          (b) Resolutions, etc. The Investors shall have received (i) a
certificate, dated the date of the Initial Closing, of an authorized signatory
of the Company as of the date of the Initial Closing certifying (A) copies of
the resolutions and other actions taken or adopted by the Company authorizing
the execution, delivery and performance of the Transaction Documents (as defined
below) to which the Company is a party (and confirming that no resolutions or
actions contrary to such resolutions or actions have been taken), and (B) the
Certificate of Incorporation of the Company (which shall also be certified by
the Secretary of State of the state in which the Company is organized or formed)
and Bylaws of the Company, (ii) a good standing certificate with respect to the
Company as of a date recently prior to the date of the Initial Closing from the
Secretary of the State of the state in which the Company is organized or formed,
and (iii) evidence of qualification of the Company to do business in each
jurisdiction where the nature of

2



--------------------------------------------------------------------------------



 



its properties of the conduct of its business requires it to be so qualified to
do business as of a recent date and where the failure so to qualify could result
in a Material Adverse Effect. As used herein, the “Transaction Documents” means
this Agreement, the Collateral Documents (as defined below), the Notes, the
Warrants, the Registration Rights Agreement and any other and all other
certificates, documents, agreements and instruments delivered to the Investors
under or in connection with this Agreement. “Collateral Documents” means,
collectively, the Security Agreement, the Patent Security Agreement, and any
other agreement pursuant to which the Company or any other Person provides a
Lien on its assets in favor of the Investors in connection herewith, and all
filings, documents and agreements made or delivered pursuant thereto.
          (c) Collateral Matters. The Company shall have delivered to the
Investors (or any Collateral Agent on their behalf) each of the following:
(i) confirmation that all UCC-1 financing statements and other filings necessary
or appropriate in the reasonable opinion of the Investors to perfect the
security interests of the Investors (or any Collateral Agent on their behalf) in
the Collateral have been accepted for filing; (ii) such lien and judgment
searches as the Investors have reasonably requested, and such termination
statements or other documents, as may be necessary to confirm that the
Collateral is subject to no other security interests in favor of any Persons
other than Permitted Liens; (iii) the certificates or instruments representing
any pledged Collateral, together with undated stock powers or endorsements, as
the case may be, executed in blank, with respect thereto; (iv) if as of the date
of the Initial Closing any Collateral is located on any premises in which any
third party has an interest, such bailee agreement, subordination agreement,
landlord waiver agreement or collateral access agreement, as applicable, duly
executed by such third party, as the Investors shall reasonably request;
(v) evidence that all other actions necessary or appropriate in the reasonable
opinion of the Investors to perfect and protect the security interests in the
Collateral have been taken, including such account control agreements in favor
of the Investors (or any Collateral Agent on their behalf) with respect to the
Company’s deposit and securities accounts, executed by each applicable bank,
broker or other securities intermediary as the Investors shall reasonably
request; and (vi) evidence of satisfactory insurance coverage, together with
evidence that the Investors have been named (or any Collateral Agent on their
behalf has been named) as loss payee under all policies of property insurance
and as additional insured under all policies of liability insurance.
          (d) No Contest, etc. No claim, litigation, arbitration, governmental
investigation, injunction, order, proceeding or inquiry shall be pending or
threatened which: (i) seeks to enjoin or would be reasonably be expected to
materially delay, impose material limitations on, or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by or in connection with the Transaction Documents; or
(ii) would otherwise be adverse to any of the parties hereto in any material
respect with respect to the transactions contemplated hereby.
          (e) Certificate as to Completed Conditions, Warranties, No Default,
etc. The Investors shall have received a certificate, dated as of the date of
the Initial Closing, of an authorized signatory of the Company to the effect
that: (i) all conditions precedent set forth in this Section 2 have been
satisfied; (ii) all representations and warranties set forth in Section 4 are
true and correct in all material respects (except for representations or
warranties already qualified by materiality, which shall be true and correct in
all respects); and (iii) all representations and warranties set forth in any
other documents entered into in connection herewith are true and correct in all
material respects (except for representations or warranties already qualified by
materiality, which shall be true and correct in all respects).

3



--------------------------------------------------------------------------------



 



          (f) Certificate as to Compliance with Requirements of Law. The
Investors shall have received a certificate, dated as of the date of the Initial
Closing, of an authorized signatory of the Company to the effect that the
Company has obtained and maintains in full force and effect each and every
consent, approval, filing and registration by or with any Person, including,
without limitation, any Governmental Authority, necessary to authorize or permit
the execution, delivery or performance of the Transaction Documents, the
issuance of the Notes and the Warrants (including any approval, consent, filing
and registration required under Federal or State securities laws), the validity
or enforceability thereof, or the consummation of the transactions contemplated
by the Transaction Documents.
          (g) NASDAQ Qualification. The shares of the Company’s Common Stock
issuable upon exercise of the Warrants shall be duly authorized for listing by
NASDAQ, subject to official notice of issuance, to the extent required by the
rules of NASDAQ.
          (h) Due Diligence. The Investors shall have completed their business,
legal, and collateral due diligence with respect to the Company and shall be
satisfied therewith.
     2.4 Conditions to Subsequent Closings. Each Investor shall not have any
obligation to participate in any Subsequent Closing or otherwise to fund any
amounts to the Company, other than the obligation of such Investor in respect of
the Initial Closing, subject to Section 2.3. Each Investor may participate in
any Subsequent Closing in its sole discretion. Prior and as a condition to each
Subsequent Closing, the Company shall deliver to the Investor participating in
such Subsequent Closing a certificate, dated as of the date of such Subsequent
Closing, of an authorized signatory of the Company confirming the matters set
forth in Sections 2.3(e) and (f) (with all representations and warranties so
confirmed to be deemed made as of the date of such Subsequent Closing). The
Investor participating in any Subsequent Closing also may request, as a
condition to the closing of such Subsequent Closing, that the Company execute a
Collateral Assignment of Copyrights or a Collateral Assignment of Trademarks,
each in the form attached as an exhibit to the Security Agreement.
     2.5 Delivery.
          (a) Initial Closing. At the Initial Closing (i) each Investor shall
deliver to the Company a check or wire transfer of immediately available funds
(pursuant to wire instructions previously provided by the Company to the
Investors) in the amount set forth opposite such Investor’s name beneath the
caption “Principal Amount of Initial Advance” on Schedule A attached hereto, and
(ii) the Company shall execute and deliver to each Investor a Note reflecting
the name of the Investor, the amount of the initial advance (which shall be set
forth in the grid attached as Schedule 1 to such Note), and the date of the
Initial Closing, together with the Investor’s Warrant as contemplated by
Section 1.2.
          (b) Subsequent Closings. At any Subsequent Closing, each Investor
participating in such Subsequent Closing shall deliver to the Company a check or
wire transfer of immediately available funds (pursuant to wire instructions
previously provided by the Company

4



--------------------------------------------------------------------------------



 



to the Investors) in the amount of such additional drawdown by the Company on
such Note previously purchased by such Investor, and such Investor shall provide
the Company with a copy of the updated grid in Schedule 1 of the Note reflecting
the additional drawdown made at such Subsequent Closing.
SECTION 3
REPRESENTATIONS AND WARRANTIES OF INVESTORS
     Each Investor hereby represents and warrants to the Company that, as of the
date of the Initial Closing, and each Subsequent Closing at which such Investor
participates:
     3.1 Purchase for Own Account. Such Investor represents that it is acquiring
the Notes, the Warrants and the Common Stock issuable upon exercise of the
Warrants (collectively, the "Securities”) solely for investment for such
Investor’s own account not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The acquisition by such Investor of any of the Securities
shall constitute confirmation of the representation by such Investor that such
Investor does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Securities.
     3.2 Investment Experience. Either (i) such Investor or its officers,
directors, managers or controlling persons has a preexisting personal or
business relationship with the Company or its officers, directors or controlling
persons, or (ii) such Investor, by reason of its own business and financial
experience, has the capacity to protect its own interests in connection with the
investment contemplated hereby. Such Investor represents that it is an investor
in securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Securities.
Such Investor acknowledges that any investment in the Securities involves a high
degree of risk, and represents that it is able, without materially impairing its
financial condition, to hold the Securities for an indefinite period of time and
to suffer a complete loss of its investment.
     3.3 Accredited Investor. Such Investor represents that it is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”)
Rule 501 of Regulation D, as presently in effect and, for the purpose of Section
25102(f) of the California Corporations Code, it is excluded from the count of
“purchasers” pursuant to Rule 260.102.13 thereunder.
     3.4 Restrictions on Transfer. Such Investor understands that the Securities
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Act”), only in certain limited circumstances. In this
connection, such Investor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act. SUCH INVESTOR

5



--------------------------------------------------------------------------------



 



UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN INVESTMENT IN THE COMPANY’S
SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK AND MAY RESULT IN A
COMPLETE LOSS OF HIS, HER OR ITS INVESTMENT. Such Investor understands that the
Securities have not been and will not be registered under the Act (other than as
set forth in the Registration Rights Agreement) and have not been and will not
be registered or qualified in any state in which they are offered, and thus the
Investor will not be able to resell or otherwise transfer his, her or its
Securities unless they are registered under the Act and registered or qualified
under applicable state securities laws, or an exemption from such registration
or qualification is available. Such Investor has no immediate need for liquidity
in connection with this investment and does not anticipate that it will need to
sell his, her or its Securities in the foreseeable future.
     3.5 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities (other than the shares of
Common Stock issuable on exercise of the Warrants, during such time as a
registration statement under the Act covering such shares is in effect) unless
and until the transferee has agreed in writing for the benefit of the Company to
be bound by this Section 3 and (i) such Investor shall have notified the Company
of the proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and (ii) if
requested by the Company, such Investor shall have furnished the Company with an
opinion of counsel reasonably satisfactory to the Company that such disposition
will not require registration of such Securities under the Act. Notwithstanding
the foregoing provision, no such registration statement or opinion of counsel
shall be necessary for a transfer by such Investor that is a partnership or
limited liability company to a partner of such partnership or a member of such
limited liability company or a retired partner of such partnership who retires
after the date hereof or a retired member of such limited liability company who
retires after the date hereof, or to the estate of any such partner, retired
partner, member or retired member or the transfer by gift, will or intestate
succession by any partner or member to his or her spouse or to the siblings,
lineal descendants or ancestors of such partner or member or his or her spouse,
if the transferee agrees in writing to be subject to the terms hereof to the
same extent as if he or she were an original Investor hereunder.
     3.6 Legends. The Investor understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear one or all
of the following legends:
          (a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”
          (b) Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.

6



--------------------------------------------------------------------------------



 



SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to each Investor that, as of the
date of the Initial Closing and each Subsequent Closing and other than as
disclosed in the Company’s public filings:
     4.1 Organization, Good Standing and Qualification; Licenses. The Company is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority, and
holds all governmental licenses, permits, registrations and other approvals
required under applicable law, to own and hold under lease its property and to
carry on its business as now conducted and as proposed to be conducted, except
where the failure to hold any such licenses, permits, registrations and other
approvals could not result in a Material Adverse Effect. The Company is
qualified to do business in each jurisdiction where the nature of its properties
of the conduct of its business requires it to be so qualified to do business and
where the failure so to qualify could result in a Material Adverse Effect.
     4.2 Authorization. All action on the part of the Company necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Notes, the Warrants, and the
shares of Common Stock underlying the Warrants, has been taken or will be taken
prior to each Closing. The Company covenants and agrees that all shares of
Common Stock which may be issued upon the exercise of the rights represented by
the Warrants will, upon issuance, be duly authorized, validly issued, fully paid
and nonassessable and free from all preemptive rights of any stockholder and
free of all taxes, liens and charges with respect to the issue thereof. The
Company has reserved a sufficient number of shares of authorized but unissued
shares of Common Stock to provide for the exercise of the rights represented by
the Warrants (assuming full vesting thereof). Each of the Transaction Documents
to which the Company is a party constitutes the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
     4.3 Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
that questions the validity of this Agreement, the right of the Company to enter
into this Agreement, or to consummate the transactions contemplated hereby, or
that could reasonably be expected to result, either individually or in the
aggregate, in any Material Adverse Effect, nor is the Company aware that there
is any basis for the foregoing. The Company is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
Governmental Authority. There is no action, suit, proceeding or investigation by
the Company currently pending or that the Company intends to initiate.

7



--------------------------------------------------------------------------------



 



     4.4 Absence of Required Consents; No Violations. No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any Governmental Authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by the Transaction Documents, except for such filing(s) pursuant to
applicable state securities laws as may be necessary, which filings will be
timely effected after the relevant Closing, and except for recordings or filings
in connection with the perfection of the Liens on the Collateral in favor of the
Investors (or any Collateral Agent on their behalf). The Company is not in
violation or default (i) of any provision of its Certificate of Incorporation
and Bylaws, or (ii) in any material respect of any instrument, judgment, order,
writ, decree or contract to which it is a party or by which it is bound, or, to
the best of its knowledge, of any provision of any federal or state statute,
rule or regulation which is, to the best of the Company’s knowledge, applicable
to the Company (including the Employee Retirement Income Security Act of 1974,
as amended, and any Environmental Laws). The execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated thereby will not result in any such violation or be in conflict
with or constitute, with or without the passage of time and giving of notice,
either a default under any such provision, instrument, judgment, order, writ,
decree or contract or an event that results in the creation of any Lien upon any
material assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any material permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties. As used herein, “Environmental Laws” means all applicable
federal, state and local laws, rules, regulations, codes, ordinances, and the
common law governing, regulating or otherwise affecting the environment or
occupational health and safety relating to exposures to Hazardous Materials,
including the federal Clean Air Act, the federal Clean Water Act, the federal
Resource Conservation and Recovery Act, the federal Comprehensive Environmental
Response, Compensation and Liability Act, the federal Toxic Substances Control
Act and their state and local counterparts. The term “Hazardous Materials” means
the existence in any form of polychlorinated biphenyls, friable asbestos, urea
formaldehyde foam insulation, oil, gasoline, petroleum, petroleum products and
petroleum-derived substances (other than in vehicles operated in the ordinary
course of business), pesticides and herbicides, and any other chemical, material
or substance deemed hazardous, toxic, corrosive, reactive, ignitable,
radioactive, or flammable under any Environmental Laws.
     4.5 Transaction Documents. All representations and warranties of the
Company contained in the other Transaction Documents are true and correct in all
material respects (except for representations or warranties already qualified by
materiality, which are true and correct in all respects).
     4.6 Insurance. All policies of insurance in effect of any kind or nature
owned by or issued to the Company, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, property and liability insurance, (a) are,
together with all policies of employee health and welfare and title insurance,
if any, in full force and effect, (b) comply in all respects with the applicable
requirements set forth herein and (c) are of a nature and provide such coverage,
including through self-insurance, retentions and deductibles, as is customarily
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company operates.

8



--------------------------------------------------------------------------------



 



     4.7 Permits. The Company has all franchises, permits, licenses, and any
similar authority necessary for the conduct of its business as now conducted and
as presently proposed to be conducted, the lack of which could materially and
adversely affect the business, properties, prospects, or financial condition of
the Company. The Company is not in default in any material respect under any of
such franchises, permits, licenses, or other similar authority.
     4.8 Intellectual Property. The Company has all intellectual property
necessary for the conduct of its business as now conducted and as presently
proposed to be conducted, the lack of which could materially and adversely
affect the business, properties, prospects, or financial condition of the
Company. None of such intellectual property infringes on the rights of any other
person. The Company does not own any registered copyrights or registered
trademarks. A complete list of the Company’s United States patents and
applications for United States patents is set forth on Schedule A of the Patent
Security Agreement.
     4.9 Subsidiaries. The Company has no subsidiaries (direct or indirect)
other than as set forth in Exhibit 21.1 to its Annual Report on Form 10-K filed
on March 28, 2008. Each direct or indirect subsidiary of the Company (a) is not
actively engaged in any business and (b) holds no material assets.
     4.10 Financial Statements. The Company has delivered to the Investors its
unaudited balance sheet, income statement and statement of stockholders’ equity
at and for the three and nine months ended September 30, 2008 (collectively, the
“Financial Statements”). The Financial Statements fairly present the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. Except
as set forth in the Financial Statements, the Company has no material
liabilities (contingent or otherwise) other than (i) liabilities incurred in the
ordinary course of business subsequent to September 30, 2008, and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in the Financial Statements, which, in both cases, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company.
     4.11 No Material Adverse Effect. Since the date of the Financial
Statements, no event has occurred or condition exists with respect to the
Company or any other Person that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
     4.12 Disclosure. None of the representations or warranties made by the
Company herein as of the date of such representations and warranties, and none
of the statements contained in any other information with respect to the Company
and its properties and assets, including each exhibit or report, furnished by or
on behalf of the Company to the Investors in connection herewith, contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they are made, not misleading.

9



--------------------------------------------------------------------------------



 



     4.13 Offering. Subject in part to the truth and accuracy of each Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Notes and the Warrants as contemplated by this Agreement are
exempt from the registration requirements of the Act and will not result in a
violation of the qualification or registration requirements of the any
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.
SECTION 5
MISCELLANEOUS
     5.1 Survival of Representations, Warranties and Covenants. The warranties,
representations and covenants of the Company and the Investors contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and all Closings and shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Investors or the
Company.
     5.2 Successors and Assigns. Except as otherwise provided therein, the terms
and conditions of this Agreement and the other Transaction Documents shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties (including transferees of any Securities); provided, however, that
the Company may not assign or transfer its rights or obligations hereunder or
under the other Transaction Documents without the prior written consent of all
Investors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
     5.3 Governing Law; Jury Trial Waiver. This Agreement is to be construed in
accordance with and governed by the laws of the State of California. The Company
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Nothing herein shall affect the
right of any Investor to bring proceedings against the Company in the courts of
any other jurisdiction. EACH OF THE INVESTORS AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE INVESTORS ENTERING INTO THIS
AGREEMENT.
     5.4 Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     5.5 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10



--------------------------------------------------------------------------------



 



     5.6 Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand delivered to the other party; (b) when sent by facsimile or electronic mail
to the number or electronic mail address set forth on the signature pages hereto
if sent between 8:00 a.m. and 5:00 p.m. recipient’s local time on a Business
Day, or on the next Business Day if sent by facsimile or electronic mail to the
number or electronic mail address set forth on the signature pages hereto if
sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
Business Day; (c) three Business Days after deposit in the U.S. mail with first
class or certified mail receipt requested postage prepaid and addressed to the
other party at the address set forth on the signature pages hereto; or (d) the
next Business Day after deposit with a national overnight delivery service,
postage prepaid, addressed to the parties as set forth on the signature pages
hereto with next Business Day delivery guaranteed, provided that the sending
party receives a confirmation of delivery from the delivery service provider.
Each Person making a communication hereunder by facsimile or electronic mail
shall promptly confirm by telephone to the Person to whom such communication was
addressed each communication made by it by facsimile or electronic mail pursuant
hereto but the absence of such confirmation shall not affect the validity of any
such communication. A party may change or supplement the addresses given above,
or designate additional addresses, for purposes of this Section 5.6 by giving
the other party written notice of the new address in the manner set forth above.
     5.7 Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which each Investor or any of its officers, employees,
or representatives is responsible. The Company agrees to indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
     5.8 Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only if
such amendment, modification or waiver is in writing and only with the written
consent of the Company and all Investors. Any amendment or waiver effected in
accordance with this section shall be binding upon each holder of any Securities
acquired under this Agreement at the time outstanding, each future holder of all
such Securities, and the Company.
     5.9 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
     5.10 Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE

11



--------------------------------------------------------------------------------



 



ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.
     5.11 Expenses. The Company shall reimburse the reasonable expenses of the
Investors (including the fees of one special counsel for both of the Investors)
with respect to the negotiation, execution and delivery of this Agreement and
the other Transaction Documents, in an amount not to exceed $35,000 in the
aggregate.
     5.12 Register. The Company shall maintain at its principal executive
offices a register for the Securities, in which the Company shall record the
name and address of the person in whose name the Securities have been issued
(including the name and address of each transferee) and the amount of the
Securities held by such person. The Company shall keep the register open and
available during business hours for inspection by the Investors or their legal
representatives upon prior written notice.
     5.13 Interpretation. In this Agreement and the other Transaction Documents,
except to the extent the context otherwise requires: (i) any reference in this
Agreement or other Transaction Document to a Section, a Schedule or an Exhibit
is a reference to a Section thereof, a schedule thereto or an exhibit thereto,
respectively, and to a subsection thereof or a clause thereof is, unless
otherwise stated, a reference to a subsection or a clause of the Section or
subsection in which the reference appears; (ii) the words “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement or other
Transaction Document as a whole and not merely to the specific Section,
subsection, paragraph or clause in which the respective word appears; (iii) the
meaning of defined terms shall be equally applicable to both the singular and
plural forms of the terms defined; (iv) references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto; (v) references to statutes or regulations are to be
construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation referred to; and (vi) the
captions and headings are for convenience of reference only and shall not affect
the construction of this Agreement or other Transaction Document.
     5.14 Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described in this Agreement
and the other Transaction Documents and contemplated hereby and thereby and to
carry into effect the intents and purposes of this Agreement and the other
Transaction Documents.
     5.15 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.
* * *

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            COMPANY:

VIA PHARMACEUTICALS, INC.
      By:   /s/ Lawrence K. Cohen       Name:   Lawrence K. Cohen       Title:  
President and Chief Executive Officer    

Address:
VIA Pharmaceuticals, Inc.
750 Battery Street, Suite 330
San Francisco, California 94111
Attention: Chief Financial Officer
Facsimile: (415) 283-2201
Electronic mail: James.Stewart@viapharmaceuticals.com
[Signature page to Note and Warrant Purchase Agreement]

13



--------------------------------------------------------------------------------



 



            INVESTORS:

BAY CITY CAPITAL FUND IV, L.P.
      By:   Bay City Capital Management IV LLC, its
general partner         By:   Bay City Capital LLC, its manager      
By:  
/s/ Fred Craves       Name:   Fred Craves       Title:   Manager and Managing
Director       Address:

Bay City Capital Fund IV, L.P.
750 Battery Street, Suite 400
San Francisco, California 94111
Attention: Managing Director
Facsimile: (415) 835-5569
Electronic mail: lionel@baycitycapital.com
      BAY CITY CAPITAL FUND IV CO-INVESTMENT FUND, L.P.,
      By:   Bay City Capital Management IV LLC, its
general partner
      By:   Bay City Capital LLC, its manager         By:   /s/ Fred Craves    
  Name:   Fred Craves       Title:   Manager and Managing Director      
Address:

Bay City Capital Fund IV, L.P.
750 Battery Street, Suite 400
San Francisco, California 94111
Attention: Managing Director
Facsimile: (415) 835-5569
Electronic mail: lionel@baycitycapital.com    

[Signature page to Note and Warrant Purchase Agreement]

14



--------------------------------------------------------------------------------



 



SCHEDULE A
SCHEDULE OF INVESTORS
Closing Dated March 12, 2009

                              Principal             Amount   Total Aggregate  
No. of Warrant Name   of Initial Advance   Principal Amount   Shares
 
                       
Bay City Capital Fund IV, L.P.
  $ 1,957,800.00     $ 9,789,000.00       81,575,000  
 
                       
Bay City Capital Fund IV, L.P.
  $ 42,200.00     $ 211,000.00       1,758,333  
Co-Investment Fund, L.P.
                         
TOTAL
  $ 2,000,000.00     $ 10,000,000.00       83,333,333  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PROMISSORY NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF WARRANT TO PURCHASE COMMON STOCK

 